DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/950,995, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for the outwardly-facing recesses that each .
The disclosure of the prior-filed application, Application No. 60/988,584, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for the outwardly-facing recesses that each comprise a slot that is elongated in a horizontal direction and a rounded cut-out that intersects the slot and extends vertically from the slot (claim 1).
Accordingly, the claims have been examined in view of the filing date of PCT/US08/70670, which is July 21, 2008.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fenestrated bone anchor (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saint Martin (US 2002/0133154 A1) in view of Iott et al. (US 2006/0129149 A1).
Claim 1. Saint Martin discloses a bone screw assembly, comprising: a body (connector 2) having a vertical axis (see Fig. 1 inset) extending between an upper end (see Fig. 1 inset) of the body and a lower end (at lower face 27) of the body, the body including an upper opening (opening that receives locking member 11), a lower opening (opening through which anchoring means 4 extends), a bore (see Fig. 2) extending between the upper and lower openings, and a rod-receiving channel (U-shaped opening 21) extending from the upper end toward the lower end, the rod-receiving channel disposed along a horizontal channel axis (see Fig. 1 inset) that is perpendicular to the vertical axis, the body having first and second arms (branches 25 and 26) that are spaced apart from one another by the rod-receiving channel; a bone anchor (anchoring means 4) having a head (head 42) and an externally-threaded shaft (anchoring part 41), the bone anchor extending through the lower opening of the body such that at least a portion of the head is disposed within the bore of the body; a cap (ring 8) disposed within the bore of the body, the cap having an upper end including a seat (upper edge 83) configured to contact a rod when the rod is disposed within the rod-receiving channel of the body, and a lower end including a curvate surface (face 82) configured to contact the head of the bone anchor, the cap further including a cap bore (see Fig. 3) [AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow](see Fig. 1 inset) disposed below the second planar surface (Figs. 1-5). 











Claim 2. Saint Martin discloses wherein the first planar surface faces towards the rod-receiving channel (Figs. 1-5). 
Claim 3. Saint Martin discloses wherein the second planar surface is perpendicular to the first planar surface (Figs. 1-5). 
Claim 5. Saint Martin discloses wherein the third concave surface extends vertically from and intersects the second planar surface (Figs. 1-5). 
Claim 12. Saint Martin discloses wherein the bone anchor is top loaded into the body (Figs. 1-5). 
Claim 13. Saint Martin discloses a spinal rod (connecting member 6) (Figs. 1-5). 
Saint Martin fails to disclose that each recess comprises a rounded cut-out that intersects the slot and extends vertically from the slot (claim 1), wherein the rounded cut-out is disposed at a horizontal center of the slot (claim 6), wherein the rounded cut-out extends above the slot (claim 7), and one or more surgical instruments configured to couple to the recesses formed in the first and second arms (claim 14).
Iott et al. teach a bone screw assembly comprising: a body (body 600) having first and second arms (arms 602 and 604) that are spaced apart from one another by a rod-receiving channel (channel formed by slots 612 and 614), wherein the first and second arms each include an outwardly-facing recess (engagement areas 606 and 608) configured to receive a surgical instrument, wherein each recess comprises a slot (rectangular channel 611) that is elongated in a horizontal direction and a rounded cut-out (semicircular area 616) that intersects the slot and extends vertically from the slot, wherein the rounded cut-out is disposed at a horizontal center of the slot and extends above the slot; and one or more surgical instruments (see “tool or apparatus” in para. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for each recess to comprise a rounded cut-out that intersects the slot and extends vertically from the slot (claim 1), wherein the rounded cut-out is disposed at a horizontal center of the slot (claim 6), wherein the rounded cut-out extends above the slot (claim 7), and to provide one or more surgical instruments configured to couple to the recesses formed in the first and second arms (claim 14), as the rounded cut-outs provide an additional engagement area for a tool or apparatus that can be used for rod reduction, positioning, alignment, etc.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saint Martin (US 2002/0133154 A1) in view of Iott et al. (US 2006/0129149 A1) as applied to claim 1 above, and further in view of Saint Martin et al. (US 2004/0249378 A1).
Saint Martin and Iott et al. fail to teach wherein the vertically-extending grooves are disposed at inner corners of the first and second arms adjacent to the rod-receiving channel (claim 4). 
	Saint Martin et al. teach a bone screw assembly comprising: a body (head 6) having first and second arms (branches 8) that are spaced apart from one another by a rod-receiving channel (slot 10), wherein the first and second arms each include first and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the body of Saint Martin by positioning the vertically-extending grooves such that they are disposed at inner corners of the first and second arms adjacent to the rod-receiving channel (claim 4), as suggested by Saint Martin et al., since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saint Martin (US 2002/0133154 A1) in view of Iott et al. (US 2006/0129149 A1) as applied to claim 1 above, and further in view of Konieczynski et al. (US 2004/0267264 A1).
Saint Martin and Iott et al. fail to teach wherein at least a portion of the cap is flexible (claim 8), wherein the cap includes a plurality of flexible arms (claim 9), wherein each of the first and second arms includes a partial passageway disposed vertically below the recess, the partial passageways being deformed radially inward to inhibit the cap from moving upward through the upper opening of the body (claim 10), and wherein the partial passageway is aligned horizontally with the rounded cut-out (claim 11). 
	Konieczynski et al. teach a bone screw assembly comprising: a body (receiver member 318) having first and second arms (legs 320a and 320b), wherein each of the first and second arms includes a partial passageway (bores 328a and 328b) located in the horizontal center of each arm, the partial passageways being deformed radially 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the cap of Konieczynski et al. for that of Saint Martin (claims 8 and 9) and further modify the body of Saint Martin to include partial passageways that are located in the horizontal center of each arm and that are deformed radially inward to inhibit the cap from moving upward through the upper opening of the body (claims 10 and 11), as suggested by Konieczynski et al. as such a cap configuration allows the cap to maintain a desired angular orientation of the bone anchor relative to the body and the partial passageways allow the cap to be retained in position.  In view of such a modification, the partial passageways would be disposed claim 10) and the partial passageway would be aligned horizontally with the rounded cut-out (claim 11).
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saint Martin (US 2002/0133154 A1) in view of Iott et al. (US 2006/0129149 A1) as applied to claim 1 above, and further in view of Lab et al. (US 8,197,517 B1).
Saint Martin and Iott et al. fail to teach wherein the bone anchor is cannulated (claim 15), wherein the bone anchor is fenestrated (claim 16), and bone cement and a cannula through which the bone cement is delivered to the bone anchor (claim 17).
	Lab et al. teach a bone screw assembly comprising: a bone anchor (screw 200) having a head (head 250) and an externally-threaded shaft (see Fig. 12a), wherein the bone anchor is cannulated (longitudinal hole 280) and fenestrated (cross-holes 290); and bone cement (see “cement” in col. 7, ll. 24-33) and a cannula (see “syringe” in col. 7, ll. 24-33) through which the bone cement is delivered to the bone anchor (Figs. 12a-12b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bone anchor of Saint Martin such that it is cannulated (claim 15) and fenestrated (claim 16) and to provide bone cement and a cannula through which the bone cement is delivered to the bone anchor (claim 17), as suggested by Lab et al., as it is well-known in the art to use bone cement to provide additional fixation of the bone anchor to bone and the cannulation, fenestration, and cannula provide well-known means to deliver the bone cement via an implanted bone anchor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773